Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7-9 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugai (USPAT 5,281,882, Cited by Applicant).

	In regards to claims 1 and 7-9, Sugai teaches in Figure 3 a surface acoustic wave device/filter comprising the following: 
A single crystal silicon/semiconductor substrate (1) including a first/top main surface and a second/bottom main surface opposite to each other; 
A GaAs piezoelectric thin film (2) directly on and above the first/top main surface of the semiconductor substrate (1); and 
An IDT electrode (3, 4) on the piezoelectric thin film (2); 
Wherein silicon inherently has an acoustic velocity of a bulk wave propagating through the semiconductor that is higher than an acoustic velocity of an acoustic wave propagating through the GaAs piezoelectric thin film (i.e. sound velocity in silicon is 4700 m/s which is higher than the sound velocity in GaAs which is 2868 m/s);
The semiconductor substrate (1) includes a first GaAs doped region (5) which includes the first/top main surface and a second region (bottom non-doped region) which is a region other than the first region and includes the second main surface; and 
An average electric resistance of the first dope region will necessary be lower than an average electric resistance of the second region.
claim 4, since the first GaAs doped region (5) is located on a top/main surface of the silicon substrate, the distance between the top/main surface and the doped region is 0 (i.e. less than 1 micrometer). 
In regards to claim 19, based on Figure 3 the IDT electrode (3,4) includes a plurality of electrode fingers, and when an AC voltage is applied to the IDT electrode, the acoustic wave will necessarily be excited.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sugai (USPAT 5,281,882, Cited by Applicant) in view of Watanabe et al. (US2013/0285768 A1, Cited by Applicant).

	As disclosed above, Sugai discloses the claimed invention as stated above. However Sugai does not teach: in regards to claim 2, a high acoustic velocity film on the first main surface of the semiconductor substrate; a low acoustic velocity film on the high acoustic velocity film; and wherein the piezoelectric thin film on the low acoustic velocity film; in regards to claim 3, a low acoustic velocity film between the semiconductor substrate and the piezoelectric thin film and in which an acoustic velocity of a bulk wave propagating through the low acoustic velocity film is lower than the acoustic velocity of the acoustic wave propagating through the piezoelectric thin film; in regards to claim 11, wherein the high acoustic velocity film is made of a oxide; in regards to claim 12, wherein the low acoustic velocity is made of an oxide; and in regards to claim 13, wherein the low acoustic velocity film is made of silicon oxide.

However Watanabe et al. teaches in Fig. 1A a surface acoustic device comprising the following: 
A silicon substrate (2);

A low-acoustic-velocity silicon oxide film (4) on the high-acoustic- velocity film; 
A piezoelectric film (2) on the low-acoustic-velocity film; and 
An interdigital-transducer electrode (6) on the piezoelectric film; 
Wherein an acoustic velocity of a bulk wave that propagates in the high-acoustic-velocity film is necessarily higher than an acoustic velocity of an acoustic wave that propagates in the piezoelectric film; and an acoustic velocity of a bulk wave that propagates in the low-acoustic-velocity film is necessarily lower than an acoustic velocity of a bulk wave that propagates in the piezoelectric film. 
Watanabe et al. disclosed in Paragraph [0032], that the stack structure of the high-acoustic-velocity film and low-acoustic-velocity film improves the Q factor of the device.
	
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Sugai and have added a high-acoustic-velocity film and a low-acoustic-velocity film between the piezoelectric layer and silicon substrate of Sugai because such a modification would have provided the benefit of improving the Q factor of the filter as suggested by Watanabe et al. (See Paragraph [0032]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sugai (USPAT 5,281,882, Cited by Applicant) in view of Funasaka (US2005/0077982 A1). 

As disclosed above, Sugai discloses the claimed invention as stated above. However Sugai does not teach: in regards to claim 5, wherein a thickness of the piezoelectric thin film is about 15 λ or less; and in regards to claim 6, wherein a thickness of the piezoelectric thin film is about 10 λ or less.

However Funasaka exemplary teaches in 2 an acoustic wave device comprising an IDT electrode (5) disposed on a piezoelectric layer (4). Funasaka teaches in Paragraph [0053] that the thickness of the piezoelectric layer is preferably set in a range of 0.01 to 1 times λ to ensure a surface acoustic wave is properly excited. 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Sugai and have set the thickness of the piezoelectric layer to be between 0.01 to 1 times λ because such a modification would have provided the benefit of ensuring a surface acoustic wave is properly excited as suggested by Funasaka (See Paragraph [0053]). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sugai (USPAT 5,281,882, Cited by Applicant) in view of Suzuki et al. (USPAT 7,619,494 B2). 

As disclosed above, Sugai discloses the claimed invention as stated above. However Sugai does not teach: in regards to claim 10, wherein the piezoelectric thin film is lithium tantalate or lithium niobate.

However Suzuki et al. exemplary teaches in Fig 4 acoustic wave device comprising a piezoelectric substrate (35). Suzuki et al. teaches in Column 5, lines 51-62, that the piezoelectric layer for an acoustic wave device is preferably made from lithium niobate since it will improve the quality factor of the device.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Sugai and have replaced the GaAs piezoelectric layer with a lithium niobate piezoelectric layer because such a modification would have provided the benefit of improving the quality factor of the device as suggested by Suzuki et al. (See Column 5, lines 51-62). 

Claims 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugai (USPAT 5,281,882, Cited by Applicant) in view of Nakai et al. (US2016/0126932 A1).

claim 14, a high-frequency front-end circuit and a power amplifier; in regards to claim 16, a communication apparatus and an RF signal processing circuit; and in regards to claim 20, further comprising: at least one duplexer, at least one filter, and at least one low-noise amplifier.

However Nakai et al. exemplary teaches in Figure 1 a front end communication module/device comprising a surface acoustic wave duplexer (1). Based on Figure 1, the duplexer (1) comprises bandpass filters which are connected to a respective amplifier (107 and 111) which is electrically connected to a RF signal processing circuit (103). 

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Sugai and have used the SAW filter of Sugai in a front end communication module as exemplary taught by Nakai et al. (See Figure 1) because such a modification would have been a well-known in the art intended use for a SAW filter. 

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sugai (USPAT 5,281,882, Cited by Applicant) and Watanabe et al. (US2013/0285768 A1, Cited by Applicant) as applied to claim 2 above, and further in view of Nakai et al. (US2016/0126932 A1).

As disclosed above, the combination of Sugai and Watanabe et al. discloses the claimed invention as stated above. However combination does not teach: in regards to claim 15, a high-frequency front-end circuit and a power amplifier; and in regards to claim 17, a communication apparatus and an RF signal processing circuit.

However Nakai et al. exemplary teaches in Figure 1 a front end communication module/device comprising a surface acoustic wave duplexer (1). Based on Figure 1, the duplexer (1) comprises bandpass filters which are connected to a respective amplifier (107 and 111) which is electrically connected to a RF signal processing circuit (103). 

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the combination of Sugai and Watanabe et al. and have used the SAW filter of the combination in a front end communication module as exemplary taught by Nakai et al. (See Figure 1) because such a modification would have been a well-known in the art intended use for a SAW filter. 
Allowable Subject Matter

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
	The following is a statement of reasons for the indication of allowable subject matter:  

	The most relevant prior art reference is Sugai as disclosed above. However Sugai does not teach in regards to claim 18, wherein an average electric resistance value of the first region is larger than or equal to about 4000 Ohms-cm and an average electric resistance value of the second region is smaller than or equal to about 1000 Ohms-cm. Thus the applicant claimed invention has been determined to be novel and non-obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 5712721769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/JORGE L SALAZAR JR/Examiner, Art Unit 2843  

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843